Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Longhi (US20100198413A1) nor Mock (US5564636A) disclose every single limitation as set forth, nor does the combination of Longhi and Mock teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the first track structure is a bevel structure disposed on an outer surface of the first adjusting ring; the fixing member is fixedly connected to the first adjusting ring; the bean grinding chamber has a positioning member; when the snap-fit member slides along the bevel structure, the fixing member slides along the positioning member and fixes the first adjusting ring...” in combination with the other limitations of the claim.
Claims 5-10 and 14-20 are allowed because they depend from claim 1.

Regarding claim 21, neither Longhi (US20100198413A1) nor Mock (US5564636A) disclose every single limitation as set forth, nor does the combination of Longhi and Mock teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the second adjusting mechanism further comprises a pressing sheet; the second adjusting ring comprises a rotatable gear and an edge member supporting the rotatable gear; and the pressing sheet is disposed at the edge member and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753